                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                GREENVILE DIVISION

Mark T. Lott,                                )           Civil Action No. 6:19-cv-1087-RMG
                                             )
                       Plaintiff,            )
                                             )
       V.                                    )                         ORDER
                                             )
Timothy Budz, Jared Anderson,                )
and Chris Kunkle,                            )
                                             )
     Defendants.                             )
~~~~~~~~~-)

       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 41) recommending the Court deny Plaintiffs motion for temporary restraining order

(Dkt. No. 34.) For the reasons set forth below, the Court adopts the R & Ras the order of the Court

to deny Plaintiffs motion for temporary restraining order.

I.     Background

       Plaintiff, Mark T. Lott, proceeding_ pro se, filed an action alleging violations of his

constitutional rights pursuant to 42 U.S .C. § 1983. (Dkt. Nos. 1, 21.) The matter before the Court

is Plaintiffs motion for temporary restraining order, filed on October 9, 2019. (Dkt. No. 34.)

Plaintiff is currently in the custody of the Sexually Violent Predator Treatment Program

("SVPTP") of the South Carolina Department of Mental Health. In his amended complaint,

Plaintiff claims that Defendants violated his constitutional rights because he was assaulted by

another SVPTP resident, Resident K, and "no action was taken to protect the plaintiff after the 1st

assault." (Dkt. No. 21.) Plaintiff asserts that, on October 4, 2019, he was placed in the Secure

Management Unit ("SMU"), where Resident K was also housed. (Dkt. No. 34.) He alleges that the




                                                 1
placement puts him at risk and subjects him to emotional and mental abuse based on Resident K's

previous assaults against him. (Id.)

       Plaintiff seeks a temporary restraining order against Resident K and to "be moved off the

unit with [Resident K]." (Id.) Defendants filed a response in opposition to Plaintiffs motion on

October 22, 2019. (Dkt. No. 37.) The Magistrate Judge issued an R & R denying Plaintiffs motion

for temporary restraining order on October 28, 2019. (Dkt. No. 41.) Plaintiff filed objections to the

R & Ron November 8, 2019 (Dkt. No. 48.)

II.    Legal Standard

       A.      Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270- 71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). This

Court must make a de nova determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, "a district

court need not conduct a de nova review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation." Diamond v. Colonial Life

& Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation." Wilson v. SC Dept of Corr., No. 9:14-CV-4365-RMG, 2015 WL

1124701, at* 1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983).

Plaintiff filed objections in this case and the R & R is reviewed de nova.

       B.      Temporary Restraining Order




                                                 2
       The substantive standard for granting either a temporary restraining order or a preliminary

injunction is the same. Dyke v. Staphen, No. CV 6:18-402-TMC-KFM, 2018 WL 2144551 , at *1

(D.S.C. Apr. 19, 2018). A preliminary injunction or a temporary restraining order is warranted

when the movant demonstrates four factors: (1) the movant's likelihood of success on the merits,

(2) whether the movant will face irreparable harm in the absence of preliminary relief, (3) whether

the balance of equities favors preliminary relief, and (4) whether injunctive relief is in the public

interest. Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7, 20 (2008).

III.   Discussion

       Upon a review of the R & R, the parties ' arguments, and the Plaintiffs objections, the

Court finds the Magistrate Judge ably addressed the issues and correctly concluded that Plaintiffs

motion should be denied. The Magistrate Judge construed Plaintiffs motion as a preliminary

injunction as Defendants received notice and responded to the motion. (Dkt. No. 41 at 1-2.) See,

e.g., Mickell v. Reynolds, No. CV 6:15-04656-RBH-KFM, 2016 WL 3049358, at *2 n.3 (D.S.C.

May 31 , 2016) (citation omitted) ("Because Defendants have received notice and an opportunity

to respond, the Court treats Plaintiffs motion as one for a preliminary injunction.").

       The Court applied the Winter factors to the case at hand and finds that Plaintiff fails to

establish the elements necessary for the Court to grant a preliminary injunction. With regard to the

first factor, Plaintiff does not demonstrate a likelihood of success on the merits. Defendant Budz,

the Facility Administrator for Correct Care of South Carolina, LLC d/b/a/ Wellpath at SVPTP,

filed an affidavit. (Dkt. No . 37-1.) In his affidavit, Defendant Budz avers that Resident K remains

in the SMU and is on Protective Custody, or "lockdown" where residents are behind locked doors

and have no contact with other residents outside the presence of Wellpath staff. (Dkt. No . 37-1 at

2.) According to Defendant Budz, Resident K is not allowed to leave his room unless accompanied




                                                 3
by Wellpath staff and Resident K' s movements are controlled by Wellpath staff and separate from

Plaintiffs. (Id. at 3.) Defendant Budz avers that while Plaintiff is also in the SMU he remains

separated from Resident K due to Resident K's Protective Custody status. (Id. at 3.) In light of the

averments set forth by Defendant Budz, Plaintiff fails to establish a likelihood of success on the

merits.

          With regard to the second factor, Plaintiff fails to demonstrate he will suffer irreparable

harm if the motion is not granted. Plaintiffs motion is based on mere speculation that "anything

could happen again" and "defendants do not know what may happen should [he] not be allowed

relief. " (Dkt. No. 34.) As the Magistrate Judge noted, "the clear showing of irreparable harm

proffered by the movant cannot be either remote or speculative; it must be both actual and

immediate." Al-Aboodv. El-Shamari, 71 F. Supp. 2d 511 , 514 (E.D. Va. 1999). This Court agrees

with the determination of the Magistrate Judge.

          With regard to elements three and four, the Court agrees with the R & R of the Magistrate

Judge that Plaintiff has failed to demonstrate the balance of equities tip in his favor or that a

temporary restraining order or preliminary injunction is within the public interest. The primary

purpose of injunctive relief is to preserve the status quo pending a resolution on the merits. Wetzel

v. Edwards, 63 5 F .2d 283, 286 (4th Cir. 1980). The issuing of a preliminary injunction or

temporary restraining order in this instance would change the status quo before the parties have an

opportunity to litigate this case. Plaintiffs allegations do not demonstrate that exigent

circumstances exist that require the Court to issue a temporary restraining order.

IV.       Conclusion

          For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No . 41) as the order of the Court and DENIES Plaintiffs motion for temporary restraining order.

(Dkt. No. 34.)


                                                  4
        AND IT IS SO ORDERED.



                                United States District Court Judge
 ~Lt.~ksu
"Nnvember L 2019
 Charleston, South Carolina




                                  5
